ON APPLICATION FOR REHEARING
Decided June 13, 1938
By THE COURT
Submitted on application for rehearing. The application for rehearing sets forth 17 grounds together with a memorandum following consisting of several pages.
We have examined the application in its entirety and find that all the questions there urged and discussed were considered at great length in our original opinion. Our viewpoint respecting all of these questions appears in our original decision and to again consider seriatim the specific grounds of the application for rehearing would unduly prolong the discussion of the questions presented.
The office of an application for rehearing is not to again invoke an expression from the court upon matters which had theretofore been carefully and completely considered, but to direct the attention of the court to some questions or propositions of law or fact that had not been given attention. There is nothing of substance set forth in the application for rehearing which was not very carefully and completely urged by counsel and treated by the court in the opinion heretofore released.
The application for rehearing will therefore be denied.
BARNES, PJ, HORNBECK and GEIGER, • JJ, concur.